Citation Nr: 1426363	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-21 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for service-connected hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1996 to December 2002.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The issues that were originally on appeal were entitlement to an increased (compensable) rating for hemorrhoids, and entitlement to an increased rating for degenerative disc disease of the lumbar spine, rated as 20 percent disabling.  

In July 2011, the RO granted a separate 10 percent rating for right L5 radiculitis.  The Veteran indicated in an October 2011 statement that he no longer wished to continue the appeal on the issue of an increased rating for degenerative disc disease of the lumbar spine.  As such, this matter is no longer in appellate status.  

In May 2010, the Veteran testified before a Decision Review Officer (DRO), seated at the RO.  A transcript is associated with the claims file.


FINDING OF FACT

The Veteran's hemorrhoids are thrombotic and frequently recurrent without fissures or anemia.


CONCLUSION OF LAW

The criteria for a 10 percent rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code (DC)7336 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The notification letter sent in June 2008 provided the Veteran with an explanation of the type of evidence VA would attempt to obtain on his behalf.  The letter further requested the Veteran furnish the VA with any relevant treatment dates and records.  The duty to notify has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records, private treatment records, VA examination reports, and statements and testimony from the Veteran.  

Further, the Veteran was afforded VA examinations in June 2008 and July 2010 in conjunction with his claim.  The resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

At the May 2010 RO hearing, the Veteran indicated that he was seen by private physician Dr. Champagne on multiple occasions with regards to his hemorrhoid disability.  The treatment records from Dr. Champagne that have been associated with the claims file are dated March 10, 2008 through March 14, 2008, and relates only to a hemorrhoidectomy procedure.  The RO provided the Veteran with VA authorization forms and instructed him to authorize VA to obtain any additional private records.  The Veteran has not provided the necessary authorizations and no additional private treatment records were submitted.  

The Board notes that, while the VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such error is harmless and does not prohibit consideration of this matter on the merits.  

II. Disability Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  8 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Hemorrhoids

Hemorrhoids are rated under Diagnostic Code 7336.  38 C.F.R. § 4.114, DC 7336.  Hemorrhoids, external or internal, are assigned a noncompensable disability rating when mild or moderate.  A 10 percent disability rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrence.  A 20 percent disability rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia or with fissures. 38 C.F.R. § 4.114, DC 7336.  

Diagnostic Code 7332 pertains to disability of the rectum and anus with impairment of sphincter control.  38 C.F.R § 4.114, DC 7332 (2013).  Under Diagnostic Code 7332, occasional involuntary bowel movements, necessitating wearing of pad is rated 30 percent disabling; extensive leakage and fairly frequent involuntary bowel movements is rated 60 percent disabling; and a 100 percent rating is awarded for complete loss of sphincter control.  Id. 

Pursuant to Diagnostic Code 7333, stricture of the rectum and anus warrants a 30 percent disability rating if manifested by moderate reduction of the lumen or occasional moderate leakage, and a 50 percent disability rating is warranted for great reduction of the lumen or extensive leakage.  A maximum 100 evaluation will be awarded where the condition requires a colostomy.  38 C.F.R. § 4.114, DC 7333 (2013). 

Under Diagnostic Code 7334, a 10 percent rating is warranted for mild prolapse of rectum with constant slight or occasional moderate leakage.  A 30 percent rating is warranted for persistent or frequently recurring moderate prolapse of rectum.  A 50 percent rating is warranted for persistent severe (or complete) prolapse of rectum.  38 C.F.R. § 4.114, DC 7334 (2013).  

Under DC 7335, fistula in ano is rated as impairment of sphincter control.  38 C.F.R. § 4.114, DC 7335 (2013). 

IV. Analysis

The June 2008 rectal examination reflects the Veteran denied rectal bleeding, pain, diarrhea, or difficulty passing stool.  Physical examination revealed no signs of fissure, anal stricture, impairment of sphincter, or rectal prolapse.  The examiner noted that there were no hemorrhoids present upon examination.  The examiner also noted that the Veteran was experiencing some perianal tenderness due to his recent March 2008 hemorrhoidectomy.  The Veteran explained that he underwent the procedure due to bleeding and suspicions of a rectal tumor.   

The Veteran indicated that he worked full-time as a teacher.  He reported losing 22 days of work due to a hemorrhoidectomy.  The examiner noted that his hemorrhoid disability had no significant effects on his occupation and no effect on his usual daily activities.  

In a September 2008 statement, the Veteran reported having blood in his stool on numerous occasional, as well as frequent leakage of fluid.  He implied that the VA examination in June 2008 did not show active symptomology because of the recent hemorrhoidectomy in March 2008. 

At the RO hearing in May 2010, the Veteran testified that he experienced rectal bleeding, fecal incontinence, diarrhea, some discharge, and occasional difficulty passing stool.  He also reported using over-the-counter hemorrhoid cream. 

At a VA examination in July 2010, the Veteran reported that his disability had progressively worsened since onset.  He reported persistent rectal bleeding, anal itching, burning, pain, diarrhea, and difficulty passing stool.  He denied fecal incontinence and perianal discharge.  

Examination revealed no evidence of anal fistula, anal stricture, rectal prolapse, or impairment of sphincter.  The examiner noted a reported history of hemorrhoids and thrombosis recurring 4 or more times per year; but no hemorrhoids were present on examination.  There were no other significant findings and a combined blood count (CBC) was within normal limits.

The Veteran reported that he continued to work full-time as a teacher.  He reported losing 2 weeks from work in the past 12 months due to inflamed hemorrhoids.  He explained that his hemorrhoid disability had significant effects on his occupational activities in that it resulted in poor social interactions, lack of stamina, and pain.  He was also unable to participate in sport activities at school.  

Analysis

The above record contains no objective evidence of large, thrombotic, irreducible hemorrhoids at any time during the appeal period.  38 C.F.R. § 4.114, Diagnostic Code 7336.  Both the June 2008 and July 2010 VA examiners noted the absence of any hemorrhoids upon examination.  Furthermore, there were no findings of excessive redundant tissue, anemia or fissures.  Id. 

The Veteran is competent to report his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, he complained of a recurrence of hemorrhoids, persistent bleeding, fecal incontinence, leakage, and difficulty passing stool.  The Board finds probative the fact that, notwithstanding the Veteran's assertions, VA examiners have repeatedly found that the Veteran did not have any indications of these symptoms and there are no treatment records indicating complaints or findings consistent with the Veteran's reports.

The Veteran's VA outpatient records do not note any findings that show hemorrhoids manifested by symptoms that would approximate the criteria for a compensable at any time during the appellate period.  Indeed, the records show little if any treatment for hemorrhoids.  Similarly, while private treatment records reflect the March 2008 hemorrhoidectomy, there is no indication of ongoing treatment.  

The July 2010 examiner; however, appears to have accepted that the Veteran did have recurrent hemorrhoids that were thrombotic and manifested by bleeding when they occurred.  Given the examination results and the Veteran's reports, the evidence supports the grant of a 10 percent rating under Diagnostic Code 7336.

Although there have been reports of persistent bleeding, there have not been findings of anemia or fissures.  Laboratory testing has been within normal limits without findings of anemia and fissures have not been reported.  Accordingly, the evidence is against a rating in excess of 10 percent for hemorrhoids.

The Board has also considered the applicability of other pertinent diagnostic codes.  In light of the absence of positive findings for impairment of sphincter, anal or rectal stricture, prolapse of the rectum, or anal fistula, the Board finds a higher rating under Diagnostic Codes 7332, 7333, 7334, or 7335, is not appropriate because fistulas have not been shown on examination and the sphincter has been normal without stricture on examinations.  The Veteran's somewhat contradictory reports of loss of sphincter control and difficulty passing stool are not consistent with the physical findings and to this extent, his reports are not credible.

V. Extraschedular & TDIU

Extraschedular Evaluation 

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for consideration is whether the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

On VA examination in July 2010, the Veteran reported symptoms to include pain, lack of stamina, and poor social interactions.  These symptoms are not specifically listed in the rating schedule and his disability picture and the impairment caused therefrom, are not fully contemplated by the rating schedule.  

The Board also finds, however, that there are no indicia of an exceptional or unusual disability picture such as frequent periods of hospitalization or marked interference with employment.  Indeed, the only period of hospitalization shown in the record concerns the March 2008 hemorrhoidectomy.  Further, while the Veteran reported losing 22 days from work following the procedure and also reported on VA examination in July 2010 losing 2 weeks (within the prior 12 months) from work due to inflamed hemorrhoids, the Board finds that these reported absences does not equate to "marked interference with employment."

The Veteran was still able to maintain full-time employment and there is no indication in the record that his ability to perform his job had been significantly impaired.  Therefore, a referral for consideration of extraschedular rating is not warranted.  38 C.F.R. § 3.321; Thun, 572 F.3d, at 1366.

Total Disability Individual Unemployability (TDIU)

The Court has held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for total disability individual unemployability (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The evidence indicates that the Veteran continues to be gainfully employed.  Despite reporting poor social interactions and an inability to participate in sporting events, he has not claimed that his service connected disability has prevented him from maintaining or obtaining gainful employment, and there is no other evidence to this effect.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Rice.


ORDER

Entitlement to an increased, 10 percent, rating for hemorrhoids is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


